Citation Nr: 9928180	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-27 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for a neck disorder, 
including herniated nucleus pulposus C5-6.

2.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
lower back disability has been submitted.

3.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
residuals of an injury to the right shoulder has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976 and from January 1984 to May 1984.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the veteran's neck 
disorder and determined that new and material evidence 
sufficient to reopen the veteran's claims of service 
connection for low back disability and residuals of a right 
shoulder injury had not been submitted.


FINDINGS OF FACT

1.  Medical evidence of a nexus between post-service neck 
disability and the veteran's period of service has not been 
submitted.

2.  Entitlement to service connection for a low back disorder 
was denied in a rating decision dated in March 1981; no 
appeal was perfected therefrom.

3.  Evidence the veteran has submitted since the RO's 1981 
rating decision consists of VA examination reports and 
outpatient records dated from 1985 to 1996; x-ray studies, 
and personal statements; such evidence does not bear on the 
issue of whether the veteran's low back disability is related 
to service.

4.  Entitlement to service connection for residuals of an 
injury to the right shoulder was denied in a rating decision 
dated in July 1985; no appeal was perfected therefrom.

5.  Evidence the veteran has submitted since the RO's 1985 
rating decision consists of an August 1996 Magnetic Resonance 
Imaging (MRI) report and personal statements; such evidence 
does not bear on the issue of whether the veteran's right 
shoulder disability is related to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for herniated nucleus pulposus at C5-6 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the RO's 1981 rating decision 
that denied service connection for a low back disability is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  Evidence received since the RO's 1985 rating decision 
that denied service connection for residuals of an injury to 
the right shoulder is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records for the veteran's two periods of 
service are associated with the veteran's claims folder.  An 
August 1973 entrance examination report is negative for any 
findings related to the veteran's claims.  There is one 
undated entry contained within the records from the veteran's 
first period of service that relates to complaints of 
musculospastic back pain.  A September 1974 entry discloses 
complaints of pain in the right side.  Separation examination 
conducted in August 1976 is silent for any relevant findings.  
Nothing further pertinent to the veteran's claims appears for 
the period of service from August 1973 to August 1976.

As to the veteran's second period of service, service medical 
records contain an April 1984 medical entry that discloses 
complaints of back pain from the small of the back to the 
shoulder area for the prior two-weeks.  The veteran reported 
that he had fallen at the airport.

Also included in the service medical records is a report from 
a May 1984 examination that reveals a notation of low back 
pain of unknown etiology.  The veteran complained that his 
back burned constantly and that he had low back pain since 
basic training in January 1984.  The veteran also reported 
that he fell down twice during basic training in addition to 
the fall at an airport in March 1984.  The veteran listed 
medications that he was taking.  The veteran also reported 
that his shoulder gets hot.  Physical findings as to both the 
back and shoulder were within normal limits.  

In a May 1984 orthopedic record, the examiner noted the 
veteran's complaints of severe low back pain that had 
continued for several months and that was reportedly 
unresponsive to medication.  Also, the veteran reported that 
the pain was severe from the right shoulder to his foot and 
that he had a burning sensation in his right shoulder.  The 
examiner rendered a diagnosis of subjective back pain with no 
objective findings. 

VA progress notes dated in January 1985 reveal complaints of 
back pain.  During a VA examination conducted in February 
1985, the veteran complained of pain in the right shoulder 
and lower back.  In pertinent part, the diagnosis rendered at 
that time was status post injury to the right shoulder.  Upon 
VA examination in April 1985, the examiner recited the 
veteran's history of a fall in service in January 1984 due to 
a seizure that resulted in injury to the right shoulder and 
lower back.  At that time, the veteran reported no symptoms 
related to his shoulder, but low back pain continued.  The 
veteran also reported a fall in service in February 1984 at 
which time he injured his ribs.  On examination, the examiner 
reported chronic low back syndrome and status post injury to 
the right shoulder, asymptomatic.  

In a rating decision dated in July 1985, the RO denied 
entitlement to service connection for residuals of an injury 
to the right shoulder.

In VA outpatient records dated in March 1986 for treatment of 
back symptoms, the examiner noted low back pain syndrome.  
The examiner noted that past x-ray studies of the back were 
negative.  In a March 1986 x-ray, the examiner noted normal 
sacroiliac joints and slight rotoscoliosis of the lumbosacral 
spine.  

VA outpatient records for treatment of the lumbosacral spine 
extending from October 1991 to January 1992 reveal complaints 
of back pain radiating into the legs.  A CT scan of the 
lumbar area was performed and revealed an impression of 
moderate stenosis and central and left-sided disk herniation.  
Several MRIs were conducted in August 1996 of the lumbosacral 
spine, which disclosed an unremarkable image, of the cervical 
spine, which revealed a slight disc space narrowing and 
encroachment at the C5-6, and of the right shoulder that was 
normal.

In an August 1996 report of the veteran's past medical 
history for the purposes of vocational rehabilitation, the 
examiner noted the veteran's complaints of persistent low 
back pain.  The examiner stated that it is a factor of the 
veteran's age and reportedly lots of heavy physical activity.  
In a VA medical certificate dated in August 1996 primarily 
related to numbness in the veteran's hands, the veteran 
reported no current neck pain.  He did report an inservice 
fall that resulted in injury to his right shoulder and stated 
that since that time, he had experienced a burning sensation 
in his shoulder.  In medical records dated in August 1996, 
the impression rendered was cervical vertebral strain by way 
of history.  In VA outpatient records dated in September 
1996, the veteran sought treatment for pain in his neck.  
A VA consultation sheet dated in October 1996 discloses 
complaints of upper extremity numbness with nothing 
pertinent, to the veteran's claims other than a recitation of 
the veteran's inservice fall and injury to the back and 
shoulder.  An MRI of the cervical spine conducted in November 
1996 disclosed large C5-6 disc protrusion.  An x-ray of the 
cervical spine dated in June 1997 revealed post-surgical 
changes due to post anterior cervical diskectomy fusion.  A 
June 1997 VA medical record reveals continuing complaints of 
right shoulder pain.  

During the veteran's October 1997 hearing, the veteran 
testified that all of his three disabilities occurred at the 
same time during his second period of service.  Transcript 
(T.) at 3.  He stated that when he and some other soldiers 
were running up a hill during basic training, a couple of the 
men started to fall and when the veteran tried to grab one of 
them, they all fell down the hill together.  (T.) at 3.  At 
that point, the veteran stated that his shoulder, back, and 
everything basically, started burning.  (T.) at 3.  The 
veteran did not want to be "recycled," so he did not say 
anything about his pain to his sergeant.  (T.) at 4.  

When the veteran returned to Fort Belvoir, he tried to 
compete with everyone else since he had been a squad leader 
and an expert in several of the activities.  (T.) at 4.  When 
he tried to run or do pushups, he found that he could not.  
(T.) at 4.  The veteran testified that he went home on a 
weekend pass to visit his family in Florida for a few days, 
but he was unable to do anything physical with the children 
because of his pain.  (T.) at 4.  The veteran went to an 
Airforce Base close by his home where x-rays were taken.  
(T.) at 4.  The veteran further stated that he was told at 
that time that he had sprained his back and that he needed to 
go home and rest.  (T.) at 4.  The veteran felt compelled to 
return to the base where he was stationed in spite of his 
back pain.  (T.) at 4.  

When he returned to the base, he was unable to participate in 
any of the activities.  (T.) at 4.  Apparently, the veteran 
was forced to do clean-up work because he did not do any of 
the required physical activities, but his back was hurting 
him so badly at that point, that he went to sick call.  (T.) 
at 4.  At sick call, he had another x-ray and was told that 
he had broken ribs.  (T.) at 4, 5.  The veteran testified 
that it was not just his ribs that hurt; rather, his shoulder 
and back were hurting very badly as well.  (T.) at 5.  He was 
told to do light duty, but was not given any therapy.  (T.) 
at 7.  The veteran testified that this occurred in March 1984 
and that until he separated from service in May 1984, he was 
on his hands and knees scrubbing the floors and painting.  
(T.) at 7.  These activities hurt him, but he was ordered to 
do them.  (T.) at 7, 8.  

When he separated from service, the veteran stated that he 
went to the VA in Miami and Fort Lauderdale for medical care.  
(T.) at 8.  He testified that he has never had surgery on his 
back or shoulder.  (T.) at 8, 9.  But, he stated that he did 
have surgery on his neck in June of 1997.  (T.) at 9.  He 
further stated that he continues to have treatment for his 
neck.  (T.) at 9.  When asked about his exit examination on 
discharge from the service, the veteran stated that no x-rays 
or tests were taken at that time.  (T.) at 9.  Also, the 
veteran stated that at the time he broke his ribs in service, 
neither his neck nor his shoulder was examined.  (T.) at 11.  
The veteran testified that he was having symptoms related to 
his back, neck, and shoulder at that time, but that until he 
was examined at the base in Florida, no diagnoses were 
actually made. (T.) at 12.  The veteran further stated that 
he had been unable to get the records from the base in 
Florida (Homestead) because of a hurricane that destroyed 
that area, but that he had been told that his back was 
sprained.  (T.) at 12.  

Following the time when he broke his ribs, the veteran stated 
that he sought treatment through the VA about one week after 
separation from service for his neck, back, and shoulder,  
(T.) at 13.  He stated that steroids were administered in his 
lower back and he was told to use heating pads.  (T.) at 13.  
The veteran also testified that he saw a private doctor on 
one occasion for his neck problems and was given medication.  
(T.) at 15.  Also, the veteran stated that he is unable to do 
work in construction as he used to do because he cannot raise 
his arms.  (T.) at 16.  

The record supports that the veteran receives Social Security 
benefits.


Analysis

The issues presently before the Board are whether the veteran 
is entitled to service connection for his herniated nucleus 
pulposus at C5-6 and whether he has submitted new and 
material evidence sufficient to reopen his service connection 
claims for a low back disability and residuals of an injury 
to the right shoulder.  These claims will be addressed 
separately below.

Initially, the Board notes that a veteran is entitled to 
service connection for disability resulting from disease or 
injury coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).  However, the 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).
Service connection 

The veteran has failed to establish a well grounded claim.  
Overall, the veteran has not submitted competent evidence 
that his post-service herniated nucleus pulposus at C5-6 is 
causally related to his period of service.  As stated above, 
the veteran is only entitled to service connection for such 
disability upon establishing a well grounded claim, that is, 
one that is plausible, capable of standing on its own.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the 
veteran fails to present competent evidence of current 
disability coincident with service, see Caluza at 506, he 
fails to establish a well grounded claim.  

Specifically, the veteran has not submitted evidence of an 
inservice incurrence that resulted in residual cervical spine 
disability.  There is no doubt that the veteran has current 
disability that affects his neck and spine; however, current 
disability alone is not enough to establish a well grounded 
claim.  As noted above, the veteran's service medical records 
relative to both periods of his service are silent for any 
pertinent complaints or objective findings.  Further, the 
record substantiates that the veteran did not claim 
entitlement to service connection for his cervical neck 
disorder until August 1996.  The Board wishes to point out 
that the veteran separated from service in May 1984, 12 years 
prior to the veteran's claim. 

Moreover, the evidence of record related to treatment for 
discomfort in the cervical spine and neck first appears in 
the August 1996 MRI at which time, disc space narrowing at 
the C5-6 were indicated.  Again, the veteran separated from 
service in May 1984; there is no evidence of intervening 
treatment between the time of separation and the 1996 
clinical data.  Thus, in this respect, the veteran has failed 
to present competent evidence of a medical nexus between 
post-service neck disability and his period of service; thus, 
he has failed to establish a well grounded claim.  See Caluza 
at 506.  

The veteran has presented several statements attesting to the 
inservice fall that caused him pain and stiffness in his 
back, right shoulder, and neck.  During his personal hearing 
in 1997, the veteran stated that all three of his 
disabilities were the result of a fall in service.  The Board 
does acknowledge that the service medical records document 
complaints of symptoms related to the back and shoulder, in 
pertinent part, related to an inservice injury.  Nonetheless, 
there is no evidence of symptomatology referable to the 
cervical spine or neck at that time, and the veteran did not 
raise complaints related to the neck or spine.  

Moreover, although the veteran is competent to state whether 
a particular injury occurred, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992), he is not competent to render a medical 
opinion in this case.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran 
has not presented evidence of such training or qualifications 
so as to render his allegations medically competent.  Thus, 
his assertions that his cervical neck disability is the 
result of an inservice fall, with nothing more, the veteran 
has not presented competent evidence in support of his claim.

Therefore, in light of the above bases and analyses, the 
veteran in this case has failed to establish a well grounded 
claim for entitlement to service connection for a herniated 
nucleus pulposus at C5-6.  There is no question as to current 
disability, as the medical records of evidence disclose 
pathology of the cervical spine area.  However, there are no 
clinical data to relate such disability to service; 
therefore, there is no competent evidence of a medical nexus 
between post-service disability and the veteran's period of 
service.  To the extent that the veteran has not presented a 
well grounded claim, the Board has no further duty to assist 
the veteran in the development of his service connection 
claim.  38 U.S.C.A. § 5107(a) (West 1991). 

New and material evidence

The Board notes that in cases where a claim previously has 
been disallowed, that claim shall be reopened based upon 
presentation of new and material evidence that relates 
directly and substantially to the specific matter under 
consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156; see 
also Thompson v. Derwinski, 1 Vet. App. 251, 253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of his claim of entitlement to service 
connection for a low back disorder.  Specifically, upon 
review of all the evidence of record currently before the 
Board for consideration, the Board finds that the veteran in 
this case has failed to provide new and material evidence 
directly related to his claim of entitlement to service 
connection for his low back disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Thompson v. Derwinski, 1 Vet. 
App. 251, 253.  

As stated above, the veteran's service connection claim for a 
low back disability was denied in March 1981 based on a lack 
of competent evidence to support that the veteran's inservice 
complaints of low back pain resulted in residual disability.  
As stated above, the RO considered the veteran's service 
medical records and although the records support one occasion 
of musculospastic low back pain in service, there is no 
evidence of continued complaints, treatment, or clinical 
findings.  Significantly, at separation in August 1976, all 
findings were within normal limits; there was no evidence of 
low back pain or residual disability so as to permit a 
finding of service connection.  

The Board notes that subsequent to the March 1981 rating 
decision, the veteran in this case has not presented any new 
evidence that bears directly and substantially on the 
determinative issue.  Therefore, the evidence submitted by 
the veteran is insufficient to reopen his service connection 
claim related to a low back disorder.  38 C.F.R. § 3.156(a).  
However, the Board acknowledges that since the 1981 rating 
decision, the veteran has submitted new evidence in support 
of his claim.  

Specifically, the veteran's claims folder includes service 
medical records for the veteran's second period of service in 
1984.  As indicated above, clinical entries in April and May 
1984 reveal complaints of low back pain.  The veteran 
attributed such pain to a fall that occurred during basic 
training.  The Board recognizes that the veteran's service 
medical records do document his complaints and treatment. 
Although, the Board presumes that the veteran's assertions 
regarding his lower back problems in service are true, they 
are not sufficient to reopen his service connection claim for 
low back strain.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Overall, such assertions do not bear directly on the 
veteran's service connection claim. 

Further, in the above-noted orthopedic record dated in May 
1984, the examiner rendered an opinion of subjective pain 
with no clinical findings.  Additionally, the veteran's 
record contains pertinent VA examination and outpatient 
reports extending from 1986 to 1996.  Thus, in this regard as 
well, the record supports that the veteran indeed provided 
clinical data that were new to the record since the RO's 1981 
denial.  In addition to this medical evidence submitted since 
the RO's decision in March 1981, the veteran provided 
personal statements attesting to severe back pain while in 
service.  In fact, the veteran consistently stated that 
during his second period of service in 1984, he fell and 
sought treatment for the pain.  

Nonetheless, although the documents provided by the veteran 
since the 1981 rating decision are new to the record, in the 
sense that those same documents previously were not part of 
the veteran's claims file, they do not impart any material 
evidence that bears directly and substantially on his service 
connection claim.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  Pursuant to VA 
law, the veteran must provide evidence that is both probative 
and determinative of the current issue, that is, entitlement 
to service connection for a lower back disability in order to 
reopen a previously denied claim.  38 C.F.R. § 3.156(a).  
In this particular case, the veteran did not submit evidence 
that bears directly and substantially on his service 
connection claim.  Id.  Overall, this veteran has not 
provided evidence of any association between his inservice 
complaints of low back pain and post-service low back 
disability.

Therefore, upon a review of the veteran's claim in light of 
all the evidence of record, the Board concludes that "new 
and material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the March 1981 rating decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service lower back disability is causally related to his 
period of service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen his claim of 
service connection for low back strain is not new and 
material.

As to the veteran's claim of service connection for an injury 
to the right shoulder, again the veteran has not submitted 
new and material evidence so as to permit a reopening of his 
claim.  Significantly, since the RO originally denied 
entitlement to service connection in 1985, the veteran has 
failed to submit any new evidence that relates directly and 
substantially on the present issue.  Thus, the evidence 
provided by the veteran is insufficient to reopen his right 
shoulder service connection claim.  38 C.F.R. § 3.156(a).  
However, the Board does recognize that the veteran has 
submitted new evidence in support of his claim since the last 
final rating decision.  

At the time the RO denied entitlement to service connection 
for the veteran's residuals of an injury to the right 
shoulder, the veteran's service medical records were taken 
into consideration, which included a clinical entry dated in 
February 1984 primarily related to injury to his ribs due to 
a fall.  At that time, the examiner noted status post injury 
to the right shoulder without apparent symptoms.  Since that 
time, the veteran has provided a report from an MRI conducted 
in August 1996 that revealed a normal right shoulder.  
Further, in a medical record related to vocational 
rehabilitation, the veteran reported a persistent burning in 
his right shoulder since the inservice fall in 1984.  Also, 
as noted above, the June 1997 VA medical certificate reveals 
ongoing complaints of right shoulder pain. 

Moreover, in addition to medical reports and data, the 
veteran provided personal statements asserting that his right 
shoulder was injured during a fall while in service.  Thus, 
in light of the above evidence, there is no question that the 
veteran has provided new evidence since the RO's rating in 
July 1985.  However, in spite of the fact that the veteran 
did submit documents in support of his claim subsequent to 
the 1985 rating decision, which the Board recognizes were not 
previously part of the veteran's claims file, such evidence 
does not bear directly and substantially on his service 
connection claim.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  Pursuant to VA 
law and regulations, the veteran must provide evidence that 
is probative and determinative of the present issue, that is, 
entitlement to service connection for a right shoulder 
disability, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  Overall, this veteran has not provided 
evidence of any association between his inservice complaints 
of pain in the right shoulder and any post-service 
disability.

Therefore, upon a review of the veteran's claim in light of 
all the evidence of record, the Board concludes that "new 
and material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the July 19851 rating decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  Accordingly, the evidence 
that the veteran submitted in an attempt to reopen his claim 
of service connection for residuals of an injury to the right 
shoulder is not new and material, and as such, the Board must 
deny the veteran's claim.



ORDER

Entitlement to service connection for herniated nucleus 
pulposus C5-6 is denied.

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disorder has not been submitted.

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the right shoulder has not been submitted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

